DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                           DANIEL TULLOCH,
                              Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-1733

                            [August 13, 2014]

   Appeal from order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 03-8695CF10A.

   Daniel Tulloch, Bushnell, pro se.

   No appearance required for appellee.

PER CURIAM.

    We affirm the trial court’s summary denial of appellant’s amended
claim seven following our remand in Tulloch v. State, 86 So. 3d 1155 (Fla.
4th DCA 2012). The deposition transcripts conclusively refute appellant’s
claim. Appellant has attempted to raise additional claims which exceed
the scope of our remand. These claims are procedurally barred and were
properly denied.

   Affirmed.

DAMOORGIAN, CONNER and KLINGENSMITH, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.